ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant renews his insistence that the trial court was in error in refusing the special charge referred to in our original opinion. It is only inf eren tially that the state may be said to have claimed the time of the alleged sale as between four and eight p. m. The alleged purchaser seems to have never been asked what time he bought *320the liquor. This could have been easily ascertained if it had been desired. The officer does not claim to have seen the purchaser nearer than three blocks from the house of appellant, at about six o’clock in the afternoon. Appellant did not testify, and all that can be said of the testimony of his witnesses is that it was an indirect denial of a sale of liquor between four and eight o’clock by raising an issue that the alleged purchaser was not at appellant’s house between those hours. Under the facts we think the charge given by the court is sufficiently comprehensive to protect appellant’s rights.
The motion for rehearing is denied.

Denied.